      Case 6:19-cv-02403 Document 1 Filed 12/20/19 Page 1 of 10 PageID 1



                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION

GWENDOLYN MORRIS,

          Plaintiff,

vs.
                                                           Case No.:

GREYHOUND LINES, INC.,
a subsidiary of FIRST GROUP, PIC.                          Demand for Jury Trial

          Defendant.
                                              /


                PLAINTIFF’S COMPLAINT AND DEMAND FOR JURY TRIAL

          Plaintiff, Gwendolyn Morris (“Plaintiff”), by and through her undersigned counsel,

hereby sues Defendant, Greyhound Lines, Inc., a wholly owned subsidiary of First Group, Pic

(“Defendant” or “Greyhound”), and states as follows:

          1.       This is an action to remedy unlawful employment practices and civil rights

violations brought pursuant to the Americans with Disabilities Act of 1990, as amended, 42

U.S.C. §§ 12101 et seq. (the “ADA”), and the Florida Civil Rights Act (“FCRA”), Chapter 760,

Florida Statutes (2019). Plaintiff seeks equitable relief and damages including: declaratory and

injunctive relief; back pay; compensatory damages for emotional pain and suffering; punitive

damages; attorney’s fees, costs and expenses; and all other relief the Court deems just and

proper.




                                                  1
       Case 6:19-cv-02403 Document 1 Filed 12/20/19 Page 2 of 10 PageID 2



                          JURISDICTION, VENUE AND PARTIES

       2.       Venue lies within the United States District Court for the Middle District of

Florida, Orlando Division because a substantial part of the events giving rise to Plaintiff’s claim

occurred in this Judicial District and is therefore proper pursuant to 28 U.S.C. 1391(b).

       3.      Defendant is a foreign business enterprise, which conducts business throughout

the United States and abroad. This action arises from Plaintiff’s employment and termination

with Greyhound Lines, Inc., one of FirstGroup Pic, subsidiaries, a long-standing intercity transit

operation, commonly referred to as “Greyhound,” which operates and maintains a place of

business in Orlando, Florida.

       4.      Defendant is an Employer within the meaning of both the ADA and FCRA,

employing over 500 employees.

       5.      Plaintiff is an adult and a resident of Orange County, Florida.

       6.      At all times material, Plaintiff was an employee and aggrieved person within the

meaning of the ADA in that she was an employee of Defendant who was disabled, within the

meaning of the ADA, and was regarded as disabled by agents and officers of Defendant.



                               CONDITIONS PRECEDENT
                      U.S. Equal Employment Opportunity Commission
                                       Dual Filing


       7.      On or around May 21, 2018, Plaintiff timely dual-filed a Charge of

Discrimination with the U.S. Equal Employment Opportunity Commission (“EEOC”) and the

Florida Commission on Human Relations (“FCHR”), alleging discrimination on the basis

                                                 2
        Case 6:19-cv-02403 Document 1 Filed 12/20/19 Page 3 of 10 PageID 3



disability.1 (Exhibit “A”)

          8.     In accordance with federal law EEOC conducted an investigation into Plaintiff’s

charge of discrimination. After providing both parties with an opportunity to address the merits

of the charge, and after obtaining evidence and position statements from both Plaintiff and

Defendant, the EEOC issued a “Letter of Determination” on May 6, 2019. In its determination

the EEOC concluded that there was reasonable cause to believe Greyhound violated the ADA in

its firing of Plaintiff. (Exhibit “B”)

          9.     On September 23, 2019, after efforts to mediate Plaintiff’s claim failed, the EEOC

issued a “Right to Sue Notice” notifying Plaintiff of her right to file suit within 90 days of receipt

of the “Notice.” (Exhibit “C”)

          10.    Plaintiff satisfied the conditions precedent to seeking a remedy pursuant to the

ADA and, at the same time, establishing jurisdiction pursuant to Chapter 760, Florida Statutes

(2019).

                                      FACTUAL ALLEGATIONS

          11.    Defendant is a business enterprise operating in the United States and abroad,

primarily engaged in the business of transporting passengers for hire. The “parent” entity,

FirstGroup Pic, maintains its principal place of business in the United Kingdom, from which

financial and managerial control is exercised over its wholly owned subsidiaries, including

Greyhound Lines, Inc., its intercity transit operations in the United States.



1
 Section 760.11, Florida Statutes (2019), provides that a charge filed with the EEOC will be deemed as dual filed
with the FCHR on the date it was filed with the EEOC.

                                                       3
       Case 6:19-cv-02403 Document 1 Filed 12/20/19 Page 4 of 10 PageID 4



        12.     Greyhound Lines, Inc. employs over 5000 employees in the U.S, with at least

100 employees working regularly in Florida.

        13.     At all times material, Plaintiff worked for Defendant as a customer service

representative at Defendant’s Orlando, Florida facility.

        14.     Plaintiff worked for Defendant for approximately eighteen (18) years prior to her

termination on or around November 17, 2017. Plaintiff was qualified to perform the essential

requirements of her job.

        15.     Plaintiff was viewed as a trustworthy employee, one that exceeded the

requirements of her job title, and as such was regularly asked to manage the Orlando facility in

the absence of managers, especially during the difficult night-time operations. Plaintiff did not

receive any additional compensation for these duties.

        16.     During her employment with Defendant, Plaintiff experienced mobility issues,

including difficulty walking, standing for long periods of time, or carrying very heavy objects.

        17.     As a result of her disability, Plaintiff was accommodated, provided a stool to

allow her to sit behind a ticket counter and permitted to obtain assistance when it was necessary

to move very heavy baggage or boxes. Despite these accommodations and her long-standing

mobility issues, Plaintiff performed her job to the satisfaction of her immediate supervisors and

management of the Orlando facility.

        18.     However, about two (2) years prior to her firing, Defendant changed managers at

the Orlando operation. This change in management brought about a marked difference in how

Plaintiff’s disabling condition was addressed by management. The new manager almost
                                                    4
       Case 6:19-cv-02403 Document 1 Filed 12/20/19 Page 5 of 10 PageID 5



immediately made note of Plaintiff’s disability, periodically commenting on the way she walked,

her balance, and commenting on the fact that he regularly watched her move about on the

facilities’ internal video monitors.

       19.       Shortly after replacing the former manager, the new manager also questioned her

use of a stool, telling Plaintiff he was not going to permit her to continue use a stool. However,

after challenged by Plaintiff, and questioned by some of Plaintiff’s co- workers, the new manager

relented, begrudgingly allowing Plaintiff the use a stool for relief from standing for long periods

of time behind a ticket counter.

       20.       Following the change in managers, Plaintiff felt she was being closely monitored,

constantly being reminded of her disability and told that every incident in which she appeared to

lose her balance was tied to her disability rather than other circumstances, e.g., coiled rope,

unprotected cables, etc.

       21.       In November of 2107, while still mourning the loss of a child, Plaintiff felt the

need to take a few days off. In informing her supervisor about the absence, Plaintiff was told the

“boss man” will require you to get to get a doctor’s note before returning to work.” Plaintiff

complied with the request and returned to work with a doctor’s note. Among other things, the

medical note contained a statement that Plaintiff should avoid lifting more than 50lbs.

           22.   Plaintiff was prepared and able to return to work, and after working for Defendant

in the same capacity for years, understood the lifting limitation would not prevent her from doing

her job.



                                                 5
       Case 6:19-cv-02403 Document 1 Filed 12/20/19 Page 6 of 10 PageID 6



       23.     Defendant’s manager, however, insisted the Plaintiff could not work until she was

seen and evaluated by a “company doctor.” Plaintiff followed the manager’s instruction and was

seen by Defendant’s physician. During this physician’s exam, Plaintiff was informed that the

Defendant provided a listing of alleged physical job requirements, including a requirement that

Plaintiff be able to lift 100lbs., a requirement that had not been imposed in the 18 plus years of

her employment with Defendant.

       24.     Immediately following Defendant’s ordered physical exam, Plaintiff met with the

manager of the Orlando facility and was told the physician who conducted the exam stated that

Plaintiff should not lift more than 30lbs and that Greyhound had a requirement that employees

working in her job lift at least 100lbs. Despite the fact that Plaintiff was satisfactorily performing

her job before going out on sick leave, and despite the fact that she and the other customer

service reps had never been required to lift objects they felt were too heavy, Plaintiff was told

she could not work for Greyhound because she did not meet the minimum requirements for the

job.

       25.     Plaintiff’s last paid day with Defendant was November 17, 2017, the day she met

with the manager to discuss the so-called weight limitations. During that meeting, the manager

also told Plaintiff that she was eligible to retire with social security and that if she agreed to

voluntarily retire, he could arrange to pay her half pay for a short period of time while he placed

her on “FMLA” leave. Plaintiff refused the offer, insisting she was the same person then as she

was before the short sick leave and that she and the other customer service reps were never

required to lift heavy objects, that men and other workers were always on hand in the few

                                                  6
       Case 6:19-cv-02403 Document 1 Filed 12/20/19 Page 7 of 10 PageID 7



instances when lifting a heavy object was required of her.

       26.     Plaintiff’s efforts to remain on the job were ignored. She was sent home that day

and told her only option was to go on “FMLA” leave and get a partial payment for a short period

of time before being terminated.

       27.     Defendant made efforts to get Plaintiff to accept the “severance” offer, but

Plaintiff was unwilling to accept her termination from Greyhound, insisting she could and would

return to work if provided the opportunity.

       28.     On or about January 2, 2018, Defendant notified Plaintiff that she was fired for

abandoning her position. The “abandonment” was allegedly the result of Plaintiff’s failure to

communicate with Defendant in response to alleged letters and phone calls after the November

17 meeting with the Orlando facility manager.

       29.     Defendant’s claim that Plaintiff “abandoned” her job with Greyhound is

fabricated, it is an allegation intended to avoid an examination of the real reason behind

Plaintiff’s termination.

       30.     Defendant’s alleged “essential job requirement” for customer service reps at

Orlando to lift 100lbs is unsupported by the facts and, in this instance, was used as a pretext to

push Plaintiff out of her job because she was regarded as disabled, within the meaning of the

ADA and FCHR.

       31.     As a result of the Defendant’s discriminatory treatment towards Plaintiff, Plaintiff

has suffered and continues to suffer lost wages and benefits, emotional distress, humiliation,

shame, loss of self-esteem and dignity, mortification, disgrace, embarrassment, loss of enjoyment
                                                7
          Case 6:19-cv-02403 Document 1 Filed 12/20/19 Page 8 of 10 PageID 8



of life, and mental anguish.

          32.   Defendant’s conduct and that of its agents and officers was willful and wanton, in

reckless disregard for her federal and state protected rights, entitling her to an award of punitive

damages in addition to all other damages allowed by law.

          33.   Plaintiff has had to retain the undersigned law firm to which she is obligated to

pay reasonable attorneys' fees, costs and expenses.

                                 STATUTORY CAUSES OF ACTION

           AMERICAN WITH DISABILITY ACT AND FLORIDA CIVIL RIGHTS ACT –
                        DISABILITY/HANDICAP DISCRIMINATION


          34.   Plaintiff re-alleges the allegations of paragraphs 1 through 33 as it fully set forth

herein.

          35.   Plaintiff is an individual entitled to protection under both the American with

Disabilities Act and the Florida Civil Rights Act.

          36.   Plaintiff is an employee within the meaning of the American with Disabilities Act

and the Florida Civil Rights Act.

          37.   Plaintiff is an individual with a disability/handicap within the meaning of the

American with Disabilities Act and the Florida Civil Rights Act. Specifically, Plaintiff’s mobility

problems, substantially limited one or more major life activities and one or more major bodily

functions.

          38.   Plaintiff was a qualified individual with a disability within the meaning of the

American With Disabilities Act and the Florida Civil Rights Act, because Plaintiff, with or

                                                  8
       Case 6:19-cv-02403 Document 1 Filed 12/20/19 Page 9 of 10 PageID 9



without a reasonable accommodation, could perform the essential functions of her job.

       39.     By the conduct described above, Defendant has engaged in unlawful employment

practices and discriminated against Plaintiff on account of her known disability, and/or because

Defendant regarded her as having a disability, and/or because of Plaintiff’s record of having a

disability in violation of the American With Disabilities Act and the Florida Civil Rights Act.

Specifically, Defendant discriminated against Plaintiff by terminating Plaintiff’s employment

with Defendant.

       40.     The above described acts of discrimination constitute a violation of both the

American with Disabilities Act and the Florida Civil Rights Act, for which Defendant is liable.

       41.     Defendant’s unlawful and discriminatory employment practices toward Plaintiff

were intentional.

       42.     Defendant’s unlawful and discriminatory employment practices were done with

malice or with reckless indifference to the statutory rights of Plaintiff.

       43.     As a result of Defendant’s unlawful discrimination, Plaintiff has suffered and

continues to suffer damages.

       WHEREFORE, Plaintiff prays for the following damages against Defendant:

       a.      Back pay and benefits;

       b.      Prejudgment interest on back pay and benefits;

       c.      Front pay and benefits;

       d.      Compensatory damages for emotional pain and suffering, inconvenience, loss of
               enjoyment of life and humiliation;

       e.      Punitive damages;

                                                   9
     Case 6:19-cv-02403 Document 1 Filed 12/20/19 Page 10 of 10 PageID 10




       f.     Attorneys’ fees and costs;

       g.     Declaratory and Injunctive relief; and

       h.     For any other relief the Court deems just and equitable.


                                DEMAND FOR JURY TRIAL

       45.    Plaintiff demands a trial by jury.

Dated this 20th day of December, 2019


                                             Respectfully submitted,


                                             /s/ Joseph Egan, Esquire
                                             Joseph Egan, Esquire
                                             FL Bar No. 180102
                                             EGAN, LEV & SIWICA
                                             Post Office Box 2231
                                             Orlando, FL 32801
                                             Telephone: (407) 422-1400
                                             Facsimile: (407) 422-3658
                                             Primary: jegan@eganlev.com
                                             Secondary: dvaughan@eganlev.com




                                                   10
